Title: From Thomas Jefferson to Samuel Smith, 30 July 1807
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Dear Sir
                     
                            Washington July 30. 07.
                        
                        I kept up your letter of the 23d. till the return of Genl. Dearborne enabled us to give to the question of
                            lending arms a serious consideration. we find that both law and expediency draw a line for our guide. in general our
                            magazines are open for troops, militia or others, when they take the field for actual service. besides this a law has
                            expressly permitted loans for training volunteers who have engaged themselves for immediate service. the inference is that
                            we are not to lend to any others. and indeed were we to lend for training the militia, our whole stock would not suffice,
                            & not an arm would be left for real service. you are sensible I am sure that however desirous we might be of gratifying
                            the particular request you have made, yet as what we do for one we must do for another, we could not afterwards stop.
                        Of the measures suggested in your preceding letter, one only did not exactly meet our ideas. we thought it
                            better not to convene Congress till the 26th. of Oct. within a fortnight after that we may expect our vessel with the
                            answer of England. until that arrives there would be no ground sufficiently certain for Congress to act on. in the mean
                            while we are making every preparation which could be made were they in session. the detachment act & it’s appropriation
                            authorises this. Congress could not declare war without a demand of satisfaction, nor should they lay an embargo while we
                            have so much under the grasp of our adversary. they might indeed authorise the building more gunboats. but having so
                            lately negatived that proposition it would not be respectful in me even to suggest it again, much less to make it the
                            ground of convening them. if they should change their minds, and authorise the building more (and indeed I think 200. more
                            at least are necessary in aid of other works to secure our harbors) the winter will suffice for building them, and the
                            winter will also enable us to do much towards batteries and fortifications, if the appropriation be made early. we find
                            that we cannot man our gunboats now at Norfolk. I think it will be necessary to erect our seafaring men into a naval
                            militia and subject them to tours of duty in whatever port they may be.
                        We have been for sometime under dread from the bilious season now commencing. mr Madison & mr Gallatin
                            have had symptoms of indisposition. we have nearly every thing so arranged as that we can carry on the public affairs at
                            our separate stations. I shall therefore leave this on the 1st. of Aug. for that & the ensuing month. we shall avoid, as
                            far as we honorably can, every act which would precipitate general hostilities, & shorten the interval so necessary for
                            our merchants to get in their property & our seamen. Accept my salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    